jf oitrtlj Court of
                                       Hmn Antonio,

                                          December 2. 2013


                                         No. 04-13-00274-CV


                                         Adollb F. Rodriguez,
                                              Appellant

                                                  v.



                                            City ofPoteet,
                                               .Appellee


                               Trial Court Case No. 11-07-0736-CVA


                                           O RDER

          The Court has reviewed the record and briefs in this appeal and has determined thai oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal.    See TEX. R. APP. P. 39.8,   Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on January 8. 2014. to the following panel: Chief
Justice Stone. Justice Angelini. and Justice Chapa.        All parties will be notified of the Court's
decision in this appeal in accordance with TEX. R. App. P. 48.

          Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. APP. I1. 39.8, Such a motion should be filed within ten (10)
days from the date of this order.


          It is so ORDERED on December 2. 2013.



                                                                TStheriae Stone. ChielJuslicc

          !N WITNESS WHEREOF, I have hereunto set my hand and a/fixed the
court on this December 2. 2013.




                                                                KStfi E.JflottJe. Clerk